Citation Nr: 1014383	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include depression, anxiety, and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which service connection for PTSD was 
denied.

The Veteran initially filed a claim for service connection of 
PTSD.  The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that a claim for service connection for PTSD 
may encompass claims for service connection of any mental 
disability that may reasonably be encompassed by several 
factors, including the claimant's description of the claim, 
the symptoms the claimant describes and the information the 
claimant submits or that the secretary obtains in support of 
the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
The evidence of record shows diagnoses of depression, 
anxiety, and PTSD, and that the Veteran seeks compensation 
for the symptomatology associated therewith.  Accordingly, 
the claim is recharacterized as stated on the first page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted additional medical evidence to the 
Board in November 2008 and February 2010 with waiver of 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304 (2009).  This evidence includes a VA treatment 
entries dated from October 2008 to January 2009 showing the 
Veteran was diagnosed with PTSD and reported stressors he 
experienced while on active service in Vietnam.  The PTSD 
diagnosis was arrived at by a licensed social worker, but 
concurred in by a medical doctor.  An October 2008 statement 
by the Veteran's private treating physician shows the Veteran 
is diagnosed with major depression and symptoms of PTSD.  The 
physician is a medical doctor.

Private and VA treatment records show the Veteran sought 
treatment for symptoms of depression as early as 1973, and 
that he has been found to exhibit symptoms of anxiety and 
depression from that time to the present.  

The Veteran's described stressors include exposure to enemy 
mortar rounds while on base and on patrol, witnessing the 
destruction of a nearby enlisted barracks and rendering aid 
to the personnel inside, reporting to an officers barracks 
that sustained a direct hit and finding wounded and dead 
personnel inside, escorting officers to the airport while 
under threat of snipers, and responding to helicopter crashes 
and seeing wounded, dismembered bodies.  

The Veteran's service personnel records show that his 
military occupational specialties (MOSs) were 95B10 and 
95B20, military policeman and senior military policeman, 
respectively.  He was assigned to the 615th MP Company, and 
served in Vietnam from January 1969 to December 1969.

The Veteran has provided some Internet and historical 
research in support of his stressors, including a time line 
of the 615th MP Company, 95th MP Battalion and lists of 
casualties for 1969, including at Bien Hoa.  This information 
is generally consistent with the Veteran's averred stressors, 
but lacks the specificity required to verify non-combat 
stressors or, in the alternative, to place the Veteran in 
combat or in combat conditions.  See Pentecost v. Principi, 
16 Vet. App. 124, 128-9 (2002); see also 38 U.S.C.A. § 
1154(b) (West 2002).

The RO has not attempted to verify the Veteran's stressors.  
In particular, the RO has not analyzed whether the Veteran 
may be found to have participated in combat or in combat 
conditions in terms of Pentecost v. Principi, 16 Vet. App. 
124 (2002).  However, this may be because the medical 
evidence did not document a confirmed diagnosis of PTSD until 
October 2008, which was subsequent to the last statement of 
the case.  

Given that the medical evidence documents treatment for 
symptoms of a psychiatric disorder from shortly after his 
discharge from active service to the present, and that the 
medical evidence now shows a diagnosis of PTSD, the Board 
finds that the duty to assist requires VA examination to 
determine the nature, extent, and etiology of any present 
psychiatric symptomatology.  38 C.F.R. § 3.159(c)4 (2009); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In addition, 
the Board finds that research must be conducted to verify the 
Veteran's averred stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO must thoroughly review the 
claims file and prepare a summary of the 
claimed stressors identified by the 
Veteran.  The RO must send this summary 
and the information of record regarding 
the Veteran's service, including copies 
of any records relevant to the 
psychiatric disorder claim, to U.S. Army 
and Joint Services Records Research 
Center (JSRRC), and must ask JSRRC to 
provide any available information that 
might corroborate the Veteran's alleged 
inservice stressors.  If JSRRC is unable 
to provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated with 
the claims file.  The RO must ask JSRRC 
to discuss in its response what the 
records show with regard to the stressors 
identified by the Veteran.

2.  Regardless of any response by JSRRC, 
the RO must also obtain any and all unit 
histories, Operation Reports/Lessons 
Learned (OR/LLs), Incident and Mishap 
reports, Reaction Force incident reports, 
and any other appropriate unit 
documentation for the 615th Military 
Police Company and/or the Long Binh Post 
for the following time periods:
*	January to March 1969
*	April to June 1969
*	July to September 1969
*	October to December 1969

Such documentation should include any 
OR/LLs, Incident and Mishap reports, and 
other appropriate documentation for 
Operation Shotgun for the time period 
January 1969 to December 1969.

Conduct all follow-up indicated, 
including, but not limited to, requesting 
assistance from the Service Department. 

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

3.  After receiving the above 
information, the RO must make a 
determination as to whether or not the 
Veteran may be found to have served in 
combat or under combat conditions.  See 
Pentecost v. Principi, 16 Vet. App. 124, 
128-9. (2002). 

4.  The Veteran must be afforded a VA 
psychiatric examination to ascertain the 
nature, severity, and etiology of any 
psychiatric disorder, to include PTSD, 
found.  For the claimed PTSD, the RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examiner must be provided 
with the entire claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests, 
including psychological testing and 
evaluation, must be accomplished.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether 
each stressor found to be established by 
the record is sufficient to produce PTSD; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record and found 
sufficient to produce PTSD by the 
examiner.  The examiner must also provide 
an opinion as to whether any other 
diagnosed psychiatric disorder had its 
onset during or was caused or aggravated 
by the Veteran's active duty service, to 
include any of the verified stressors.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655.  In the event 
that the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim for 
service connection for a psychiatric 
disorder to include depression, anxiety, 
and PTSD.  If the issue on appeal remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative, and they must be 
provided an opportunity to respond.  
Thereafter, the appeal must be returned 
to the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


